United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-1835
                       ___________________________

                             Apollyon Kennedy-Bey

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Metropolitan Council; Emmanuel Martinez Cruz; John Steele; Matthew Brake;
  Timothy Asp, each in his official capacity as a Metro Transit Police Officer

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                           Submitted: March 1, 2018
                             Filed: April 3, 2018
                                [Unpublished]
                               ____________

Before GRUENDER, MURPHY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
       In this pro se 42 U.S.C. § 1983 action, Apollyon Kennedy-Bey appeals after
the district court1 adversely granted summary judgment.

       Having carefully reviewed the record and the parties’ arguments on appeal, we
conclude that the district court did not abuse its discretion in striking Kennedy-Bey’s
untimely amended complaint, see Kmak v. Am. Century Cos., 873 F.3d 1030, 1034
(8th Cir. 2017) (standard of review), and properly granted summary judgment, see
Beaulieu v. Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012) (grant of summary
judgment is reviewed de novo, viewing record in light most favorable to nonmovant);
see also City of Los Angeles v. Lyons, 461 U.S. 95, 109, 111 (1983) (plaintiff was
not entitled to injunction where there was no showing of any real or immediate threat
that plaintiff would be wronged again); Monroe v. Ark. State Univ., 495 F.3d 591,
594 (8th Cir. 2007) (Eleventh Amendment bars suits for any kind of relief against
states and state agencies); Murphy v. State of Ark., 127 F.3d 750, 754 (8th Cir. 1997)
(§ 1983 claims for damages against defendants in their official capacities were
barred). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Leo I. Brisbois, United States Magistrate Judge for the District of Minnesota.

                                         -2-